DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the amendments received on 7/26/21.  Claims 1-3, 5-13, and 15-20 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claim(s) 1-3, 5-8, 10-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al. (US 2017/0103755) and further in view of Blanksteen (US 2014/0172953).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Blanksteen, and further in view of Lewis et al. (US 2018/0191788).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 5-8, 10-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2017/0103755) and further in view of Blanksteen (US 2014/0172953).

With respect to claim 1, Jeon teaches a method, comprising: 
receiving, from a user, query input, wherein the same query input is received at a plurality of digital assistants, each of the plurality of digital assistants corresponding to an information handling device (Jeon, pa 0074-0075, user enters a voice corresponding to a control command that is detected by a plurality of voice agents on different agent devices); 
identifying a digital assistant, from the plurality of digital assistants, for performing a function associated with the query input (Jeon, pa 0075, when many voice agents are present in the vicinity of the user, agent selector may select an agent to interact with the user based on distances, preferences, etc.), wherein the identifying comprises identifying, utilizing at least one analysis technique, characteristics regarding a relationship between each of the plurality of devices and the user (Jeon, pa 0085, In another example, when a criteria is set in the policy DB 124 to select an agent on the basis of the current position of the user and a distance between agent devices, the agent selector 124 may find out the current positions of the user and the agent devices), comparing the characteristics of each relationship to the characteristics of other relationships (Jeon, pa 0085, the agent selector 124 may find out the current positions of the user and the agent devices and select an agent device that is positioned closest to the current position of the user), and identifying a digital assistant for performing the function based upon the comparison and a selected characteristic (Jeon, pa 0075, In this example, the agent selector 124 may select an agent to interact with the user in consideration of distances between the user and agent devices, user preferences for the agent devices, the frequencies of use of the agent devices, or a voice signal strength and voice recognition accuracy of the control commands received from the agent devices.); and 
performing, at the identified digital assistant and responsive to the identified digital assistant processing the query input, the function responsive to the query input (Jeon, pa 0076, the agent selector 124 may select an agent device to perform an interaction from among the agent devices).  
Jeon doesn't expressly discuss performing, at the identified digital assistant and responsive to the identified digital assistant processing the query input, the function responsive to the query input.
Blanksteen teaches identifying a digital assistant, from the plurality of digital assistants, for performing a function associated with the query input (Blanksteen, pa 0037, The endpoint device selector 310 is configured to identify available devices to engage the user 104), wherein the identifying comprises identifying, utilizing at least one analysis technique, characteristics regarding a relationship between each of the plurality of devices and the at least one user (Blanksteen, pa 0038, a distance analysis may be performed to determine the distances between a device and the target person.), comparing the characteristics of each relationship to the characteristics of other relationships (Blanksteen, pa 0038, As shown in FIG. 3, the and identifying a digital assistant for performing the function based upon the comparison and a selected characteristic (Blanksteen, pa 0038, Using distance, the endpoint device selector 310 may choose the closest voice controlled assistant 308 to deliver the response.), wherein the identifying characteristics comprises identifying the digital assistant that received the query input first utilizing an analysis technique identifying a distance between the user and each of the plurality of digital assistants by identifying a difference in time of receipt of the query input at each of the plurality of digital assistants (Blanksteen, pa 0082, If multiple devices are in a room, the timing difference of receiving verbal input from a user among the devices may be used to estimate the location of the person and which device might be closest.); and 
performing, at the identified digital assistant and responsive to the identified digital assistant processing the query input, the function responsive to the query input (Blanksteen, pa 0042, the task handler 220 may direct the voice controlled assistant 302 to deliver the reminder response to the user.)
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Jeon with the teachings of Blanksteen because it allows devices to intelligently help, regardless of where the users are located and what the users might currently be doing (Blanksteen, pa 0012).

With respect to claim 2, Jeon in view of Blanksteen teaches the method of claim 1, wherein the identifying characteristics comprises identifying the digital assistant located closest to a source of the query input utilizing an analysis technique identifying a difference in distances between the at least one user and each of the plurality of digital assistants (Jeon, pa 0077, select an agent device positioned closest to the current position of the user & pa 0085, the agent selector 124 may find out the current positions of the user and the agent devices and select an agent device that is positioned closest to the current position of the user).  

With respect to claim 3, Jeon in view of Blanksteen teaches the method of claim 1, wherein the identifying characteristics comprises identifying the digital assistant having received a strongest signal comprising the query input using an analysis technique identifying a strength of signal of the query input at each of the plurality of digital assistants (Jeon, pa 0076, select an agent device having the strongest voice signal.  Examiner Note: to determine the device with the strongest signal, each devices signal strength would be tested).  

With respect to claim 5, Jeon in view of Blanksteen teaches the method of claim 1, wherein the identifying characteristics comprises determining that the query input received at the more than one digital assistant comprises the same query input utilizing a pattern matching analysis technique to compare patterns of signals received at each of the plurality of digital assistants (Jeon, pa 0062-0064, command integrator 121 may 
With respect to claim 6, Jeon in view of Blanksteen teaches the method of claim 1, wherein the identifying characteristics comprises determining that the query input received at the more than one digital assistant comprises different query input utilizing a pattern matching analysis technique to compare patterns of signals received at each of the plurality of digital assistants (Jeon, pa 0057, when a control command is being executed by an electronic device, the command executor 120 may determine whether a received control command conflicts with the control command being executed using additional information tagged to the received control command & pa 0114, when the agent device 500 receives a plurality of voices uttered from multiple users at almost the same time, the voice agent installed in the agent device 500 may transfer each of the plurality of voices to the command tagger 610 as the control command. The command tagger 610 and the command executor 620 may solve the redundancy between the received control commands or the conflict of the received control commands with a command being executed in order to control the electronic device 800.).  
With respect to claim 7, Jeon in view of Blanksteen teaches the method of claim 1, wherein the identifying a digital assistant comprises determining that the query input received at the more than one digital assistant comprises query input provided by more 
Blanksteen teaches determining there is more than one user present by utilizing information additional to information received in the query input (Blanksteen, pa 0040, a number of people in the vicinity may be counted based on data from cameras or recognition of distinctive voices).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Jeon with the teachings of Blanksteen because it assists in determining the environment of the user (Blanksteen, pa 0040).

With respect to claim 8, Jeon in view of Blanksteen teaches the method of claim 7, wherein the identifying a digital assistant further comprises identifying a digital assistant to process each of the query inputs (Jeon, pa 0074, agent selector selects one or more voice agents to interact with the user & pa 0077, after integration of a plurality of commands, the agent selector may select an agent device).  

With respect to claim 10, Jeon in view of Blanksteen teaches the method of claim 1, wherein the directing an output comprises processing the query input (Jeon, pa 0074, agent selector selects one or more voice agents to interact with the user).  RPS920170082-US-NP Page 29 of 33  

claims 11-13 and 15-18, the limitations are essentially the same as claims 1-8, adding a processor and a memory device that stores instructions executable by the processor (Jeon, pa 0126), and therefore the limitations are essentially rejected for the same reasons.

With respect to claim 20, the limitations are essentially the same as claim 1, adding a storage device (Jeon, pa 0129), and therefore the limitations are essentially rejected for the same reasons.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Blanksteen, and further in view of Lewis et al. (US 2018/0191788).

With respect to claim 9, Jeon in view of Blanksteen teaches the method of claim 1, as discussed above.  Jeon in view of Blanksteen doesn't expressly discuss wherein at least one analysis technique comprises a technique selected from the group consisting of: Fast Fourier Transform, Time Frequency Domain, and Wigner Distribution.  
Lewis teaches wherein at least one analysis technique comprises a technique selected from the group consisting of: Fast Fourier Transform, Time Frequency Domain, and Wigner Distribution (Lewis, pa 0072, determine that the first and second computing device are within the threshold distance based on both devices detecting a same input audio signal & pa 0073, using a Fourier transform of the audio signals to identify a 
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Jeon in view of Blanksteen to have included the teachings of Lewis because it provides a unique identifier for the audio signal to enable comparison (Lewis, pa 0073).

With respect to claim 19, the limitations are essentially the same as claim 9, and therefore the limitations are essentially rejected for the same reasons.

Response to Arguments
Rejection under 35 U.S.C. 103
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified ..

Applicant argues that Jeon fails to teach “wherein the identifying comprises identifying, utilizing at least one analysis technique, characteristics regarding a relationship between each of the plurality of devices and the user and comparing the characteristics of each relationship to the characteristics of other relationships” because Jeon does not indicate how it determines a strongest voice signal or highest voice recognition accuracy. The Examiner respectfully disagrees.  Jeon analyzes the current position of the user (characteristic of the user) and the current position of the agent devices (characteristic of the devices) to determine the distance (relationship between devices and user) between the user and agent devices (pa 0075).  The agent selector 124 may find out the current positions of the user and the agent devices and select an agent device that is positioned closest to the current position of the user (Jeon, pa 0085).  Therefore, by determining the positions of the user and each device, Jeon provides “wherein the identifying comprises identifying, utilizing at least one analysis technique, characteristics regarding a relationship between each of the plurality of devices and the user” and by analyzing the positions of the user and each device, Jeon provides “comparing the characteristics of each relationship to the characteristics of other relationships”.
Applicant argues that Jeon utilizes an intermediary device to perform any functions associated with input where the claimed limitations has the output directed to 
Applicant argues that Blanksteen fails to teach “comparing the characteristics of each relationship to the characteristics of other relationships and identifying a digital assistant for performing the function based upon the comparison and a selected characteristic” because the analyses are performed for each device, irrespective of other devices.  The Examiner respectfully disagrees.  Blanksteen teaches using distance, the endpoint device selector 310 may choose the closest voice controlled assistant 308 to deliver the response (Blanksteen, pa 0038).  This shows that Blanksteen compares the relationships of each device.
Applicant seems to argue a newly amended limitation with respect to claim 4. Blanksteen teaches if multiple devices are in a room, the timing difference of receiving verbal input from a user among the devices may be used to estimate the location of the person and which device might be closest (Blanksteen, pa 0082). This provides, “identifying the digital assistant that received the query input first utilizing an analysis technique identifying a distance between the user and each of the plurality of digital assistants by identifying a difference in time of receipt of the query input at each of the plurality of digital assistants.”



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169